DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-8 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/12/19 and 1/31/20 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):



The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, because the claims invoke 35 USC 112f (pre-AIA  112 sixth paragraph) as described above, but fail to clearly link or disclose the associating structure that performs the acts of said claim limitations (and are thus rejected under 35 USC 112b (pre-AIA  112 second paragraph) due to being indefinite), the specification fails to have an adequate written description under 35 USC 112a (pre-AIA  112 first paragraph), and is thus rejected under said statute. See MPEP 2181(IV) and 2185.

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:


Claim limitations "map-information acquisition unit that acquires…", "in-lane localization detection unit that detects…", "absolute localization estimation unit that estimates…", "self-localization estimation unit that estimates/determines…" in claim 1; and "comparison-target detection unit that detects…" in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification appears to make no mention about the structural nature, if any, of these units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claims 1-8 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 1
The claim recites "the lane-relevant candidate information representing that one or more in-vehicle positions are each estimated to be in which of lanes identified by the lane information". It is not clear what is meant by the recitation. Clarification is required.

	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes, without significantly more. The analysis below is with respect to independent claim 1.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. The claims recite acquiring map information including lane information for specifying lanes in which vehicles are enabled to travel; detecting in-lane localization information for specifying an in-lane position of an own vehicle, the in-lane 
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as a map-information acquisition unit, an in-lane localization detection unit, an absolute localization estimation unit, and a self-localization estimation unit. However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 2-8 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 USC 102 as being anticipated by US20180024562 ("Bellaiche").

Claim 1
Bellaiche discloses a self-localization estimation device (abstract) comprising: 
a map-information acquisition unit that acquires map information including lane information for specifying lanes in which vehicles are enabled to travel (0102 map database 160 may store a sparse data model including polynomial representations of certain road features (e.g., lane markings) or target trajectories for the host vehicle, 0215); 
an in-lane localization detection unit that detects in-lane localization information for specifying an in-lane position of an own vehicle, the in-lane position being a position of the own vehicle in a lane in which the own vehicle is travelling (0021 from an image capture device, at least one image representative of an environment of the vehicle, and analyze the at least one image to identify at least one lane marking. The at least one lane marking may be associated with a lane of travel along the road segment. The at least one processing device may be further configured to determine, based on the at least one image, a distance from the vehicle to the at least one lane marking, determine an estimated offset of the vehicle from the predetermined road model trajectory based on the measured position of the vehicle and the determined distance, and determine an autonomous steering action for the vehicle based on the estimated offset to correct the position of the vehicle., 0157); 
an absolute localization estimation unit that estimates absolute-localization information for specifying an absolute position of the own vehicle and an error in the absolute localization (0291 raw location data 1410 (e.g., GPS data) received from five separate drives. One drive may be separate from another drive if it was traversed by separate vehicles at the same time, by the same vehicle at separate times, or by separate vehicles at separate times. To account for errors in the location data 1410 and for differing locations of vehicles within the same lane (e.g., one vehicle may drive closer to the left of a lane than another), server 1230 may generate a map skeleton 1420 using one or more statistical techniques to determine whether variations in the raw location data 1410 represent actual divergences or statistical errors); 
a self-localization estimation unit (0089) that: 
estimates, based on the map information, the in-lane localization information, and the absolute-localization information, a position of the own vehicle corresponding to lane information included in the map information (0005, 0009, 0274, 0324); 
determines, based on mutual relationships between the in-lane position and the absolute position including the error, whether there is lane-relevant candidate information, the lane-relevant candidate information representing that one or more in-vehicle positions are each estimated to be in which of lanes identified by the lane information (0324 semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.). The total amount of data that may be communicated between the central server and vehicles per length of road is small, both in a mapping and localization phases., 0285 landmark may include at least one of a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places)); and 
estimates, based on a result of the determination of whether there is lane-relevant candidate information, a localization of the own vehicle corresponding to the map information (0285 landmark may include at least one of a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost. A landmark beacon refers to a device (e.g., an RFID device) installed along a road segment that transmits or reflects a signal to a receiver installed on a vehicle, such that when the vehicle passes by the device, the beacon received by the vehicle and the location of the device (e.g., determined from GPS location of the device) may be used as a landmark to be included in the autonomous vehicle road navigation model and/or the sparse map 800., 0009, 0274).

Claim 3
Bellaiche discloses wherein: the self-localization estimation unit is configured to: 
continue, upon determining that there are two items of the lane-relevant candidate information, estimation of the localization of the own vehicle until at least one of the items of the lane-relevant candidate information satisfies a screening condition (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.); and 
perform a screening of the items of the lane-relevant candidate information upon at least one of the items of the lane-relevant candidate information satisfies the screening condition (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.).

Claim 4
Bellaiche discloses 
a comparison-target detection unit that detects comparison-target information different from information to be used in the detection of the in-lane localization information and the estimation of the absolute-localization information (0164 processing unit 110 may scan one or more images, compare the images to one or more predetermined patterns, and identify within each image possible locations that may contain objects of interest (e.g., vehicles, pedestrians, or portions thereof). The predetermined patterns may be designed in such a way to achieve a high rate of "false hits" and a low rate of "misses."), wherein: the self-localization estimation unit is configured to: 
determine whether at least one of the items of the lane-relevant candidate information satisfies the screening in accordance with the comparison-target information (0425); and 
perform screening of the items of the lane-relevant candidate information in accordance with a result of the determination of whether at least one of the items of the lane-relevant candidate information satisfies the screening (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.).

Claim 7
Bellaiche discloses wherein: when there are items of the lane-relevant candidate information, and when at least one item of the lane-relevant candidate information deviates from the lane information, the self-localization unit is configured to determine that the screening condition is satisfied for the at least one item of the lane-relevant candidate information, thus rejecting the deviated at least one item of the lane-relevant  criteria may be derived from various properties associated with object types stored in a database (e.g., a database stored in memory 140). Properties may include object shape, dimensions, texture, position (e.g., relative to vehicle 200), and the like. Thus, processing unit 110 may use one or more sets of criteria to reject false candidates from the set of candidate objects., 0240, 0303).

Claim 8
Bellaiche discloses wherein the self-localization unit is configured to notify that a confidence level of a result of the estimation is low when plural items of the lane-relevant candidate information are present or when an amount of the error of the absolute position is equal to or more than a predetermined margin (0175 processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. For instance, the number of traffic lights estimated to appear at the junction as compared with the number actually appearing at the junction may impact the confidence level. Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 USC 103 as being unpatentable over Bellaiche in view of US20160327400 ("Shikimachi").

Claim 2
Bellaiche fails to disclose wherein: the self-localization estimation unit determines whether there is lane-relevant candidate information based on a degree of superimposition between the in-lane position including a first error distribution thereof and the absolute position including a second error distribution thereof. However, Bellaiche does disclose self-localization of the vehicle (abstract). Furthermore, Shikimachi discloses a vehicle localization system, including wherein: the self-localization estimation unit determines whether there is lane-relevant candidate information based on a degree of superimposition between the in-lane position including a first error distribution thereof and the absolute position including a second error distribution thereof (0032 suppose that the current vehicle position is map-matched to a road having four lanes each way and that the estimation error range of map matching reference positions is specified to overlap with two lanes to the right of the vehicle travel direction. In this case, the correction section 10 corrects the map-matching reference trajectory so as to follow the center of the two lanes. The travel position specification section 11 specifies a vehicle travel position based on a map-matching reference trajectory (also referred to as a corrected reference trajectory) corrected by the correction section 10.).
	Bellaiche and Shikimachi both disclose vehicle localization systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing 

Claim 6
Bellaiche discloses wherein the self-localization estimation unit is configured to: determine that the screening condition is satisfied for one item of the lane-relevant candidate information upon determining that a position of the own vehicle specified based on the comparison-target information and the one item of the lane-relevant candidate information deviate from each other, thus rejecting the deviated one item of the lane-relevant candidate information (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.). Bellaiche fails to disclose wherein: the absolute localization estimation unit is configured to estimate the absolute-localization information based on a detection result by a gyro sensor; the comparison-target detection unit is configured to detect the comparison-target information based on navigation signals received from a plurality of navigation satellites. However, Bellaiche does disclose vehicle localization abstract). Furthermore, Shikimachi teaches wherein: the absolute localization estimation unit is configured to estimate the absolute-localization information based on a detection result by a gyro sensor; the comparison-target detection unit is configured to detect the comparison-target information based on navigation signals received from a plurality of navigation satellites (0028 gyro sensor 15 detects the vehicle orientation and outputs a detection signal indicating the detected vehicle orientation to the control circuit 3. A vehicle speed pulse output instrument 16 outputs a vehicle speed pulse signal indicating a vehicle speed pulse to the control circuit 3. The position calculation section 6 calculates the current vehicle position, speed, and orientation based on the latitude-longitude information input from the GNSS positioning instrument 2, the detection signal input from the gyro sensor 15, and the vehicle speed pulse signal input from the vehicle speed pulse output instrument 16.).
	See prior art rejection of claim 2 for obviousness and reasons to combine.

Allowable Subject Matter
Claim 5 is rejected under 35 USC 112 and 35 USC 101, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663